Citation Nr: 1445754	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  07-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for residuals of a gunshot wound to the face.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to April 1974.  
These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009 the Veteran cancelled a Travel Board hearing scheduled at his request.  In September 2014 the Veteran's representative (on behalf of the Veteran) submitted a waiver of RO review of evidence submitted by the Veteran subsequent to the last statement of the case in June 2007.


FINDINGS OF FACT

1.  A chronic eye disability was not manifested in service, and the Veteran's current eye disorders are not shown to be related to his service (to include as due to an incident therein).

2.  The Veteran is not shown to have any facial disability that is attributed to a gunshot wound to the face.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2.  Service connection for residuals of a gunshot wound to the face is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March and April 2006, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates for awards.  

The record contains the Veteran's service treatment records (STRs), and postservice treatment records.  A 2009 examination of the Veteran on behalf of the VA was nonspecific for a gunshot wound (to include for eye pathology residual for such injury), primarily because the Veteran did not report such injury to the examiner (although he described another injury).  Nonetheless, the Veteran's face and eyes were evaluated and no eye pathology (and in particular pathology residual from eye trauma) of facial pathology consistent with a gunshot wound injury was noted.  That examination includes information adequate to address the medical questions presented (i.e., adequate for rating purposes).  Whether or not there is eye or facial pathology consistent with trauma is a finding that would not be expected to change when the nature of the trauma alleged changes from a tire exploding to a gunshot wound.  Consequently, another examination is not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Disorders diagnosed after discharge will be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

At the onset, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran claims that he was shot in the face during service; and that his current bilateral eye disorder is a result of being shot in the face with a "blank" during service.  His STRs are silent for complaints, findings, treatment, or diagnosis of a gunshot wound injury of the face or an eye disability.  On March 1974 service separation examination no eye disability was found, and no facial abnormality (such as a scar residual of an injury was noted.   The Veteran noted "I am in good health[.]"

A December 2005 VA primary care clinic note contains the information that the Veteran wore reading glasses and experienced occasional dry eyes.  He had a cyst on the left side of his forehead that had been there for 6 months, was treated with creams, and had not resolved.  On review of the skin, a left temple skin lesion and a rash were noted.  A January 2007 VA outpatient primary care clinic note reveals that the Veteran reported having difficulties with his eyes; he reported he was shot in the face with a "blank"; and was told by an eye doctor that he had some sort of old scarring.  He wears glasses for reading and for distance.  

On October 2009 examination on behalf of VA the Veteran reported a head injury in service (in 1973) resulted in residual disability, including a scar on the right side of the forehead.  He related that he was inflating a tire which exploded and the rim of the wheel struck him in the right side of his forehead he did not mention a gunshot wound to the face in service).  Examination of the eyes did not reveal any trauma related pathology; extraocular muscle movements were intact; pupils were round and reactive to light; funduscopic examination revealed no retinal hemorrhages or exudates.  

In a March 2010 "buddy" statement, a fellow serviceman, L.W., noted "We went on a training exercise to play war games when hearing that [the Veteran] was accidentally shot in the face with a M16 blank bullet."  He noted further that while he was not present when the accident occurred, he shared a barrack with the Veteran and he recalled the Veteran returning from a hospital bandaged.
A May 2011 VA note from a telephone conference with the Veteran notes that he requested to have his eyes checked due to having diabetes.  A June 2011 letter to the Veteran from VA ophthalmology clinic informed him that recent screening photographs of his eyes showed no diabetic retinopathy.  A February 2012 private eye examination revealed mild superficial punctate keratitis and cornea scars, both eyes.  The impressions were glaucoma "suspect", and mild cornea scars.

In a September 2011 buddy statement, a fellow serviceman, R. C. F. noted that he does not remember all the exact details of the accident when the Veteran was shot in the face.  He stated "I do remember that he did get shot in the face and did go to the hospital for a period of time."  He recalled seeing the Veteran bandaged upon return from a hospital.  

In a January 2013 statement in support of his claim, the Veteran noted that a doctor at Costal Eye Specialist was not willing to write a report [regarding a relationship between a gunshot wound of the face in service and an resultant eye disorder].  He stated that she did note that there were scars present in his eye.  He noted that he had requested another VA examination (for glaucoma, scars and scar tissue from the gunshot wound to the face, new eye glasses prescription, and for diabetes).

Eye Disorder

The evidence shows that the Veteran has bilateral eye pathology.  As noted above, a February 2012 private eye examination found bilateral keratosis and cornea scarring.  However, a chronic eye disability is not shown to have been manifested in service.  Conceding (strictly for purposes of this appeal in light of the [albeit inconsistent] lay reports of such, as an eye injury is not documented in contemporaneous records) that the Veteran sustained a flash injury to his eyes in service, any pathology related to such injury was acute and resolved without residual pathology (as reflected by normal service separation examination the Veteran's eyes and no eye pathology found on October 2009 VA examination, when the Veteran reported an entirely different type of eye injury.  Accordingly, service connection for an eye disorder on the basis that it became manifest in service, and persisted is not warranted.  
What remains for consideration is whether the Veteran's current diagnosed eye disorders are be etiologically related to his service/injury therein.  That is a medical question beyond the capability of lay observation.   There is no competent (medical) evidence that relates the Veteran's current eye pathology to a remote injury in service.  The Veteran himself has indicated that his private provider declined to offer an opinion to that effect.  And given that there is no competent evidence in the record that suggests that any current eye pathology may be related to an undocumented injury in service, the Board has found that another VA examination to address that matter is not necessary.  In that regard, the Board notes that the private examiner who provided the current eye diagnoses did not identify them as consistent with a remote traumatic injury.  Furthermore, examinations on separation from service and in 2009 did not find any eye pathology (as would be expected if current eye pathology resulted from trauma in service).   The Veteran's own opinion in this matter has no probative value.   The matter of a nexus between current eye pathology and a remote injury in service is (in the absence of evidence of continuity of symptoms) a medical question.   The Veteran is a layperson, and does not cite to supporting medical opinion or medical treatise. 

In summary, there is no competent evidence that shows or suggests that the Veteran has any current eye pathology that may be related to his service/an injury therein.  The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.

Residuals of Gunshot Wound to the Face

There are no service or postservice records showing complaints, treatment, findings or diagnosis of residuals of a gunshot wound to the face.  As a threshold matter, to substantiate this claim the Veteran must show that he now has, or at any time during the pendency of the claim has had, such disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Assuming (solely for purposes of this appeal) that the Veteran indeed sustained some sort of gun muzzle flash injury to the face (although the reports of this have been inconsistent, as the Veteran has alternatively described the injury as involving a tire exploding), there is absolutely no competent evidence (any medical record during the pendency of this claim) that identifies any pathology that is a residual of such injury.  Notably the Veteran's own accounts of current pathology have been vague (while he refers to scarring in his eyes-and corneal scarring was noted more recently, but not attributed to remote trauma), no facial pathology residual from remote trauma has been specifically alleged.  Clinical reports in the record note skin pathology that includes a recently-appearing forehead cyst, a temple lesion, and a rash, none of these were identified as related to remote trauma [in service].  As the Veteran has not presented any competent evidence of a disability residual from a gunshot wound to the face, he has not presented a valid claim of service connection for such disability, and the appeal in this matter must be denied.  


ORDER

Service connection for an eye disorder is denied.

Service connection for residuals of gunshot wound to the face is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


